J-S38044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER HANSON                         :
                                               :
                                               :   No. 43 EDA 2019

            Appeal from the PCRA Order Entered December 5, 2018
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0000421-1984,
                           CP-39-CR-0001582-1983


BEFORE:      OTT, J., DUBOW, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 09, 2019

       Appellant, Christopher Hanson, appeals pro se from the order entered

December 5, 2018, dismissing his fourteenth petition filed under the Post

Conviction Relief Act (PCRA).1 Pursuant to our Supreme Court’s decision in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we must quash this

appeal.

       This Court previously summarized the underlying factual and procedural

history of this action in Commonwealth v. Hanson, No. 2136 EDA 2018,

unpublished judgment order at 1-2 (Pa. Super. filed April 22, 2019), and

Commonwealth v. Hanson, No. 2919 EDA 2016, unpublished memorandum

at 1-2 (Pa. Super. filed June 27, 2017), and we only restate the history here
____________________________________________


1   42 Pa.C.S. §§ 9541–9546.




*    Retired Senior Judge assigned to the Superior Court.
J-S38044-19



that is relevant to the current appeal.          On June 14, 1984, Appellant was

convicted of murder of the second degree, rape, and conspiracy2 following a

jury trial. Appellant was sentenced on January 30, 1986 to life imprisonment

without the possibility of parole. Appellant appealed from the verdict, this

Court affirmed his judgment of sentence, and our Supreme Court denied

allowance of appeal. Commonwealth v. Hanson, 534 A.2d 130 (Pa. Super.

1987) (table), aff’d, 544 A.2d 1341 (Pa. 1988) (table). Between 1988 and

2018, Appellant filed thirteen PCRA petitions, each of which was denied or

dismissed.

        On November 13, 2018, prior to this Court’s resolution of his appeal of

his thirteenth PCRA petition, Appellant filed a pro se “Motion for DNA Testing.”

On December 5, 2018, the PCRA court entered an order, listing two docket

numbers, which stated that the court was treating the motion as a PCRA

petition and dismissing it because Appellant’s appeal of the order dismissing

his previous PCRA petition remained pending on appeal.3 On December 27,

2018, Appellant filed a single, timely pro se notice of appeal of the PCRA

court’s order along with a statement of errors complained of on appeal

pursuant to Rule of Appellate Procedure 1925(b).




____________________________________________


2   18 Pa.C.S. §§ 2502(b), 3121, and 903, respectively.
3  See Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000);
Commonwealth v. Montgomery, 181 A.3d 359, 364-65 (Pa. Super. 2018)
(en banc).

                                           -2-
J-S38044-19



      Before we reach the merits of the instant appeal, we must address the

issue of whether this appeal must be quashed pursuant to Rule of Appellate

Procedure 341(a) and Walker because Appellant filed a single notice of appeal

bearing two separate docket numbers.       On February 25, 2019, this Court

issued a rule directing Appellant to show cause why his appeal should not be

quashed in light of our Supreme Court’s ruling in Walker. Appellant filed a

response, and, on March 13, 2019, this Court entered an order discharging

the rule, but stating that the merits panel may revisit the issue of whether

Appellant’s notice of appeal violated Walker.

      Rule 341(a) provides in relevant part in that “an appeal may be taken

as of right from any final order of a government unit or trial court.” Pa.R.A.P.

341(a). In 2013, the Official Note of Rule 341 was amended to provide the

following clarification regarding compliance with Rule 341(a):

      Where . . . one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken
      by single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, the Commonwealth filed a single notice of appeal from an

order that disposed of four motions to suppress filed by four separate

defendants at four docket numbers. 185 A.3d at 971. The Court noted that

the Pennsylvania appellate courts had historically declined to quash a single

notice of appeal filed to challenge multiple appealable orders, but concluded


                                     -3-
J-S38044-19



that the 2013 amendment to the Official Note of 341 establishes “a bright-line

mandatory instruction to petitioners to file separate notices of appeal.” Id. at

974-77. Thus, the Court held that “when a single order resolves issues arising

on more than one lower court docket, separate notices of appeal must be

filed.” Id. at 977. The Court stated that the failure to comply with this rule

requires the quashal of an appeal. Id. at 977.

      Following Walker, this Court has quashed appeals in cases where the

appellant filed a single notice of appeal from an order that resolved issues on

more than one docket. See C.T.E. v. D.S.E., ___ A.3d ___, 2019 Pa. Super.
228, *6 (filed July 26, 2019); Commonwealth v. Nichols, 208 A.3d 1087,

1090 (Pa. Super. 2019); Commonwealth v. Williams, 206 A.3d 573, 576

(Pa. Super. 2019). Furthermore, in Commonwealth v. Creese, ___ A.3d

___, 2019 Pa. Super. 241 (filed August 14, 2019), this Court held that Walker

mandates the quashal of any notice of appeal that lists multiple docket

numbers, even where separate copies of the notice of appeal are filed for each

docket. Id. at *5.

      In the present case, the December 5, 2018 PCRA court order identified

two separate docket numbers associated with Appellant’s June 1984

conviction. Appellant filed a single notice of appeal on December 27, 2018,




                                     -4-
J-S38044-19



which listed both docket numbers in the caption.4 In accordance with Walker,

we are therefore bound to quash Appellant’s appeal.5

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/19




____________________________________________


4The Supreme Court in Walker stated that the rule announced in that case
would only apply prospectively. 185 A.3d at 977. As Appellant’s notice of
appeal was filed after the date that the Walker decision was issued, the rule
announced in that case is applicable here.
5 Appellant asserted in his response to the rule to show cause that the notice
of appeal should not be quashed because the “instant matter involves a single
Defendant appearing in Court for a single case under two different docket
numbers.” Response to Rule to Show Cause, 3/7/19, at 1. However, as this
Court has noted, Walker created a bright-line rule requiring quashal of a
notice of appeal challenging issues on two or more dockets regardless of
whether those cases were consolidated or treated as a single case below.
C.T.E., 2019 Pa. Super. 228, *6 n.5.

                                           -5-